Exhibit 10.24

AGGREGATE EXCESS OF LOSS REINSURANCE AGREEMENT

This AGGREGATE EXCESS OF LOSS REINSURANCE AGREEMENT (this “Agreement”), dated as
of March 24, 2010, is entered into by and between the Segregated Account of
Ambac Assurance Corporation, a segregated account of Ambac Assurance Corporation
established as of March 24, 2010 (“Ceding Company”), as ceding company, and
Ambac Assurance Corporation, a Wisconsin domiciled financial guaranty insurance
corporation (“Reinsurer”), as reinsurer.

RECITALS

WHEREAS, the Reinsurer has established the Ceding Company pursuant to
Section 611.24(2) of the Wisconsin Statutes with the approval of the Wisconsin
Office of the Commissioner of Insurance (“OCI”) and in accordance with the Plan
of Operation for the Segregated Account of Ambac Assurance Corporation adopted
by the Board of Directors of the Reinsurer, as amended from time to time (the
“Plan of Operation”);

WHEREAS, in conjunction with the establishment of the Ceding Company, the
Reinsurer allocated to the Ceding Company certain insurance policy liabilities,
as more fully described in the Plan of Operation (the “Covered Policies”);

WHEREAS, in order to support the liabilities associated with the Covered
Policies, the Reinsurer has issued a Secured Note to the Ceding Company,
pursuant to which the Reinsurer, as Maker, agrees to pay to the Ceding Company,
as Payee the amount of outstanding principal necessary in order for the Ceding
Company to satisfy current cash claim payments and other obligations, as more
fully set forth therein (as amended, restated, supplemented or otherwise
modified from time to time, the “Secured Note”);

WHEREAS, in order to continue to support the liabilities associated with the
Covered Policies upon payment in full of all principal under the Secured Note,
the Reinsurer has agreed to reinsure the liability of the Ceding Company under
the Covered Policies pursuant to the terms of this Agreement;

WHEREAS, the Ceding Company will be the subject of an order for rehabilitation
under Chapter 645 of the Wisconsin Statutes (the “Proceeding”), whereupon the
rehabilitator of the Ceding Company under the Proceeding (the “Rehabilitator”)
will assume control of the management of the Ceding Company, and conduct the
business of the Ceding Company in accordance with a Plan of Rehabilitation to be
approved by the rehabilitation court pursuant to Section 645.33(5) of the
Wisconsin Statutes (the “Plan of Rehabilitation”). At all times while the Ceding
Company is subject to the Proceeding, the term “Ceding Company” as used herein
shall be deemed to include, and Ceding Company shall act exclusively through,
the Rehabilitator, or his or her designee.

NOW, THEREFORE, in consideration of the mutual and several promises and
undertakings herein contained, and for other good and valuable consideration,
the receipt and adequacy of which are hereby acknowledged, the parties agree as
follows:

Ambac Assurance Corporation

Aggregate Excess of Loss Reinsurance Agreement



--------------------------------------------------------------------------------

ARTICLE I

EXCESS LOSS COVERAGE

Section 1.01. Business Covered. This Agreement shall cover all Covered Policies.

Section 1.02. Finite Aggregate Coverage. Reinsurer shall provide payments to the
Ceding Company, at the times specified in Section 1.05(b) of this Agreement, in
an amount equal to (A) the cash portion of claim liabilities (including
associated loss adjustment expenses) due and payable by the Ceding Company under
Covered Policies (“Cash Claim Payments”), cash amounts due and payable under
loss settlements (“Loss Settlements”), cash amounts due and payable by the
Ceding Company for the commutation or purchase of Covered Policies or the
obligations insured thereby (“Commutation Payments”), and any cash interest
payment and cash principal repayment under any Surplus Notes (as defined below)
issued by the Ceding Company in connection with any of the foregoing (“Surplus
Note Payments”), provided that in each case, such amounts due and payable are in
accordance with the Plan of Rehabilitation and not otherwise disapproved by the
Rehabilitator plus (B) any other Cash Claim Payments, Loss Settlements,
Commutation Payments or Surplus Note Payments directed or ordered to be paid by
the Rehabilitator in conjunction with the Proceeding minus (C) the amount, as
calculated by the Ceding Company, of the Ceding Company’s liquid assets
available to pay such claims or other obligations at such time (the “Liquid
Asset Amount”). For greater certainty, to the extent that the Ceding Company
issues surplus or contribution notes (“Surplus Notes”), in lieu of cash, in
connection with any of the foregoing Loss Settlements or Commutation Payments,
then the Reinsurer shall not be required to pay or reimburse the Ceding Company
therefor unless and until (and to the extent that) a cash interest payment or a
cash principal payment under such Surplus Note is authorized for payment by the
Rehabilitator in accordance with the Plan of Rehabilitation.

Section 1.03. Finite Aggregate Coverage Attachment Point. Notwithstanding any
other provision of this Agreement to the contrary, the coverage afforded under
this Agreement shall only attach after all principal under the Secured Note has
been paid by the Reinsurer.

Section 1.04. Finite Aggregate Coverage Limit. Notwithstanding any other
provision of this Agreement to the contrary, Reinsurer will have no obligation
to make any payment under this Agreement at any time that Reinsurer’s surplus as
regards policyholders, as reflected on its statutory financial statements (its
“Surplus”) is less than $100,000,000, or such higher amount as determined by OCI
pursuant to a prescribed accounting practice (the “Surplus Amount”), or to the
extent that such payment would result in Reinsurer’s Surplus being less than the
Surplus Amount, it being understood that any payment deferred as a result of the
foregoing shall be due and payable at such time as the payment thereof would not
result in Reinsurer’s Surplus being less than the Surplus Amount.

Section 1.05. Reports and Remittances.

(a) Within ten (10) days following the end of each calendar month after the
Effective Date, the Ceding Company will render an account to the Reinsurer (the
“Monthly

Ambac Assurance Corporation

Aggregate Excess of Loss Reinsurance Agreement

 

2



--------------------------------------------------------------------------------

Account”) setting forth in reasonable detail (including without limitation
evidence reasonably satisfactory to the Reinsurer of the authorization for such
amount or payment pursuant to the Plan of Rehabilitation) the following
information in respect of such month: (a) Cash Claim Payments; (b) Loss
Settlements; (c) Commutation Payments, (d) Surplus Note Payments, (e) the Liquid
Asset Amount, (f) the amount due from the Reinsurer under the Secured Note and
(g) the amount due from the Reinsurer under this Agreement. In addition to the
foregoing, the Ceding Company shall deliver to the Reinsurer such other
information as reasonably requested from time to time by the Reinsurer in order
for the Reinsurer to prepare and complete its statutory financial statements and
financial statements prepared in accordance with generally accepted accounting
principles.

(b) The Reinsurer shall remit to the Ceding Company the amount due hereunder in
respect of the applicable month within ten (10) business days after receipt of
the Monthly Account. Notwithstanding the foregoing, if the Ceding Company
reasonably determines it to be necessary, the Ceding Company shall be paid by
special remittance within ten (10) business days following delivery to the
Reinsurer of a special account, which shall be prepared by the Ceding Company
and shall contain all relevant details in connection with amount to be so paid.

ARTICLE II

COMMENCEMENT; AMENDMENT

Section 2.01. Commencement. This Agreement shall become effective as of
March 24, 2010 (the “Effective Date”) and shall remain in full force and effect
until all obligations of the parties under this Agreement have been satisfied.

Section 2.02. Amendment. This Agreement may only be amended by written agreement
of the Ceding Company and the Reinsurer.

ARTICLE III

SECURITY INTEREST

Section 3.01. Security Interest. Ceding Company and Reinsurer acknowledge and
affirm Reinsurer’s grant to Ceding Company of a security interest, lien and
mortgage in and to, and agree and acknowledge that Ceding Company has, and shall
continue to have, a security interest, lien and mortgage in and to, Reinsurer’s
right, title and interest in the Collateral (as defined in the Secured Note) to
secure the payment and performance in full of all indebtedness, obligations and
liabilities of the Reinsurer to the Ceding Company pursuant to this Agreement,
whether direct or indirect, absolute or contingent, due or to become due, now
existing or hereafter arising under or in respect of this Agreement, as fully
set forth in the Secured Note.

Ambac Assurance Corporation

Aggregate Excess of Loss Reinsurance Agreement

 

3



--------------------------------------------------------------------------------

ARTICLE IV

REINSURANCE FOLLOWS ORIGINAL POLICIES

Section 4.01. Follow the Fortunes. Except to the extent otherwise agreed between
the Ceding Company and the Reinsurer in writing, all reinsurance under this
Agreement shall be subject in all respects to the same rates, terms, conditions,
waivers and interpretations, and to the same modifications, cancellations and
alterations as the respective Covered Policies, except as modified by the Plan
of Rehabilitation, the true intent of this Agreement being that the Reinsurer
shall, in every case to which this Agreement applies, follow the fortunes of the
Ceding Company; provided, however, that this Article shall not be construed to
expand the liability of the Reinsurer beyond what is specifically assumed under
this Agreement.

Section 4.02. Third Party Rights. Nothing herein shall in any manner create any
obligations or establish any rights against the Reinsurer in favor of any Person
not a party to this Agreement.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Reinsurer hereby represents and warrants to Ceding Company as follows:

Section 5.01. Organization, Powers, etc. Reinsurer: (i) is duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization; (ii) has the power and authority to carry on its business as now
conducted; (iii) is duly qualified, licensed or registered to transact its
business in every jurisdiction where such qualification, licensure or
registration is necessary; and (iv) has the power and authority to execute and
deliver this Agreement and each other Transaction Document (as defined in the
Secured Note) and to perform all of its obligations hereunder and thereunder.

Section 5.02. Authorization, Conflicts and Validity. The execution and delivery
by Reinsurer of this Agreement and each of the other Transaction Documents (as
defined in the Secured Note) and the performance by Reinsurer of all of its
obligations hereunder and thereunder: (i) have been duly authorized by all
requisite entity action; (ii) will not in any material respect violate or be in
conflict with any term or provision of (A) any applicable law, including,
without limitation, any applicable: (1) federal, state, territorial, county,
municipal or other governmental or quasi-governmental law, statute, ordinance,
rule, regulation, requirement or restriction; or (2) judicial, administrative,
regulatory or other governmental, quasi-governmental or regulatory order,
injunction, writ, judgment, decree or ruling binding upon Reinsurer; in each
case (x) whether domestic or foreign or (y) whether at law, in equity, in rem or
otherwise (collectively, “Applicable Law”) or (B) any of Reinsurer’s
organizational documents; and (iii) except as specifically contemplated by this
Agreement or any other Transaction Document (as defined in the Secured Note),
will not result in the creation or imposition of any mortgage, pledge,
hypothecation, assignment, deposit arrangement, encumbrance, lien (statutory or
other), charge or other security interest or other security agreement or
preferential arrangement of any kind or nature whatsoever (each, a “Lien”) upon
any of its assets and properties other than: (a) Liens for

Ambac Assurance Corporation

Aggregate Excess of Loss Reinsurance Agreement

 

4



--------------------------------------------------------------------------------

taxes, assessments and governmental charges or levies which are not delinquent
for more than ninety (90) days or remain payable without penalty; or (b) Liens
imposed by law, such as materialmen’s, mechanics’, carriers’, workmens’ and
repairmen’s Liens and other similar Liens arising in the ordinary course of
business securing obligations that are not overdue for a period of more than
sixty (60) days; or (c) pledges or deposits to secure obligations under workers’
compensation laws or similar legislation or to secure public or statutory
obligations.

Section 5.03. Consents, etc. Except as already obtained and in effect, no
consent, approval or authorization of, or registration, declaration or filing
with, any governmental or regulatory authority or other person is required as a
condition to or in connection with the due and valid execution, delivery and
performance by Reinsurer of this Agreement or any other Transaction Document (as
defined in the Secured Note) or the legality, validity, binding effect or
enforceability of any of their respective representations, warranties, covenants
and other terms and provisions.

Section 5.04. Legal and Enforceable Agreements. This Agreement is, and each of
the other Transaction Documents (as defined in the Secured Note) when executed
and delivered will be, legal, valid and binding obligations of Reinsurer,
enforceable in accordance with their respective terms and provisions.

Section 5.05. Document Delivery; Absence of Defaults and Certain Agreements.
Except as disclosed in writing to Ceding Company prior to the date hereof, no
act or event has occurred and is continuing that violates, is in conflict with,
results in a breach of or constitutes a default (with or without the giving of
notice or the passage of time or both) under any term or provision of (A) this
Agreement and/or any other Transaction Document (as defined in the Secured
Note), (B) any agreement, contract or instrument to which Reinsurer is a party,
by which Reinsurer is bound or to which any substantial portion of Reinsurer’s
property is subject, in each case the loss of which would have a material
adverse effect on Reinsurer (each a “Material Agreement”), or (C) any of
Reinsurer’s organizational documents.

Section 5.06. Compliance with Applicable Law. Reinsurer is in compliance in all
material respects with and conforms in all material respects to all Applicable
Law, the failure to comply with which would have a material adverse effect on
Reinsurer.

Section 5.07. Assets and Collateral. Reinsurer is the holder and legal and
beneficial owner of, and has good title to, the Collateral. Reinsurer has full
power and authority and the unconditional right to grant to Ceding Company the
security interests respecting the Collateral contemplated by the Secured Note
and/or the other Transaction Documents (as defined in the Secured Note). Ceding
Company has received legal, valid, binding, enforceable and perfected security
interests in and to the Collateral pursuant to the Secured Note and the other
Transaction Documents (as defined in the Secured Note). No part of the
Collateral is subject to any Lien or any adverse claim of any kind whatsoever,
except those in favor of Ceding Company.

Ambac Assurance Corporation

Aggregate Excess of Loss Reinsurance Agreement

 

5



--------------------------------------------------------------------------------

ARTICLE VI

AFFIRMATIVE COVENANTS

Reinsurer hereby covenants and agrees with Ceding Company as follows at all
times until the indefeasible payment in full of all of the Secured Indebtedness:

Section 6.01. Required Notices. Reinsurer will give, or cause to be given,
prompt written notice to Ceding Company of:

(a) any change in the name or the jurisdiction of organization of Reinsurer;

(b) receipt of actual knowledge of the institution or threat of, or any adverse
determination in, any action, suit, investigation or proceeding at law, in
equity, in arbitration or by or before any other authority involving or
affecting Reinsurer which Reinsurer reasonably believes, if adversely
determined, is reasonably likely to have a material and adverse effect upon
Reinsurer’s ability to (A) make payment as and when due of all or any material
part of its obligations hereunder, (B) perform in any material respect its
obligations under any Material Agreement and/or (C) perform in any material
respect any of the transactions contemplated by this Agreement and/or any of the
other Transaction Documents (as defined in the Secured Note) (a “Material
Adverse Effect”);

(c) receipt of actual knowledge of the occurrence of any act or event that
violates, is in conflict with, results in a breach in any material respect of,
or constitutes a material default (with or without the giving of notice or the
passage of time or both) under, any of Reinsurer’s organizational documents or
any Material Agreement;

(d) receipt of actual knowledge of any attachment, confiscation, detention,
levy, requisition, seizure or other taking of any material part of the
Collateral, whether through process of law or otherwise, or the filing or other
imposition of any Lien against any part of the Collateral (other than any Lien
of Ceding Company); or

(e) receipt of actual knowledge of the occurrence of any act or event that
Reinsurer reasonably believes has had or is reasonably likely to have a Material
Adverse Effect.

Section 6.02. Accounts and Reports. Reinsurer shall provide to Ceding Company
the following:

(a) promptly following execution, copies of all loan, security and other
instruments, agreements and documents respecting indebtedness for borrowed money
of Reinsurer in excess of $5,000,000, including commitments, lines of credit and
other credit availabilities, and of all guarantees by Reinsurer respecting any
indebtedness or other obligation of any other person in excess of $5,000,000,
except those to which Ceding Company also is a party;

(b) as soon as available, notice of any acceleration and/or foreclosure of any
part of its assets and properties as a result of any default under indebtedness
for borrowed money of Reinsurer or any of its subsidiaries in excess of
$5,000,000;

Ambac Assurance Corporation

Aggregate Excess of Loss Reinsurance Agreement

 

6



--------------------------------------------------------------------------------

(c) as soon as available, and in any event not more than ten (10) business days
after actual receipt, a copy of any summons or complaint, or any other notice of
any action, suit, investigation or proceeding, involving or affecting Reinsurer
or any of its subsidiaries where the damages sought exceed, or if unspecified
are reasonably likely to exceed, $5,000,000; and

(d) as soon as available, and in any event not less than five (5) business days
prior to adoption, copies of each proposed modification, waiver, amendment or
termination of any of the terms and provisions of any of the organizational
documents of Reinsurer;

together with such supplements to the aforementioned documents and additional
accounts, reports, certificates, statements, documents and information as Ceding
Company from time to time may reasonably request, each in such form and
substance as may be reasonably acceptable to Ceding Company.

Section 6.03. Access to Premises, Records and Collateral. At all reasonable
times and upon reasonable notice and as often as Ceding Company reasonably may
request, Reinsurer shall permit representatives designated by Ceding Company to
(i) have complete and unrestricted access to the premises of Reinsurer, the
books and records of Reinsurer and the Collateral, (ii) make copies of, or
excerpts from, those books and records and (iii) discuss the Collateral or the
accounts, assets, business, operations, properties or condition, financial or
otherwise, of Reinsurer with its officers, directors, employees, accountants,
attorneys and agents. Ceding Company shall treat as “confidential information”
any information or documents provided by Reinsurer to, or obtained by, Ceding
Company, pursuant to this paragraph. Ceding Company agrees not to disclose or
allow disclosure of confidential information to any person provided that Ceding
Company may make such disclosure (i) to its officers, employees, staff members,
auditors, attorneys and other professional advisors (collectively,
“Representatives”), in each case only to the extent such persons need to know
the information so disclosed, and provided that such party shall have informed
each such Representative of the confidential nature of such information; (ii) to
the extent required by applicable law, rule or regulation; (iii) in connection
with any action to enforce this Agreement or any provision of this Agreement or
in connection with any proceeding, including steps leading to a potential
proceeding, that might involve this Agreement or any provision of this Agreement
and (iv) to the extent such information shall be in the public domain without
breach by any party of its obligation hereunder.

Section 6.04. Existence, Powers, etc.

(a) Reinsurer shall do, or cause to be done, all things that may be necessary
(A) to maintain its due organization, valid existence and good standing under
the laws of its jurisdiction of incorporation, and (B) to preserve and keep in
full force and effect all qualifications, licenses and registrations in those
jurisdictions in which the failure to do would have a Material Adverse Effect.

Ambac Assurance Corporation

Aggregate Excess of Loss Reinsurance Agreement

 

7



--------------------------------------------------------------------------------

(b) Reinsurer shall not cause, suffer to exist or permit any supplement,
modification or amendment to, or any waiver of any term or provision of, any of
its organizational documents which would have a Material Adverse Effect.

(c) Reinsurer shall not, and shall not cause, without Ceding Company’s prior
written consent, any action (with respect to itself or otherwise), or offer,
commit or enter into any agreement or arrangement, that would in any material
respect restrict, limit, make subject to third-party approval or otherwise
impair its right, power or authority (A) to carry on its business in all
material respects as now conducted or (B) to execute or deliver this Agreement
or any other Transaction Document (as defined in the Secured Note) or any
supplement, modification or amendment thereto or restatement or replacement
thereof from time to time or (C) to perform any of its obligations hereunder or
thereunder.

Section 6.05. Compliance with Applicable Law. Reinsurer shall comply with any
and all Applicable Law now or hereafter in effect in all material respects to
the extent the failure to so comply shall have a Material Adverse Effect.

Section 6.06. Preservation and Defense of Collateral, etc. Reinsurer shall
maintain, enforce, preserve and defend on a timely basis all of the right, title
and interest of Reinsurer and Ceding Company in and to the Collateral.

ARTICLE VII

NEGATIVE COVENANTS

Reinsurer hereby covenants and agrees with Ceding Company as follows at all
times until the indefeasible payment in full of all of the Secured Indebtedness:

Section 7.01. Investments. Reinsurer shall not, directly or indirectly through
one or more subsidiaries, make any investments that do not comply with
Reinsurer’s investment guidelines and policies in effect from time to time (the
“Investments Policy”), and shall not amend, restate, revise, supplement or
otherwise modify the Investments Policy in any manner that would have a Material
Adverse Effect without Ceding Company’s prior written consent, such consent not
to be unreasonably withheld or delayed.

Section 7.02. Distributions to Shareholders. Reinsurer shall not directly or
indirectly, without Rehabilitator and OCI approval:

(a) declare or make any dividend, payment or other distribution of cash, assets
or property with respect to any equity securities issued by Reinsurer, whether
now or hereafter outstanding;

(b) redeem, purchase or otherwise acquire any securities issued by Reinsurer or
any option or other right to acquire any such securities;

Ambac Assurance Corporation

Aggregate Excess of Loss Reinsurance Agreement

 

8



--------------------------------------------------------------------------------

(c) covenant or otherwise arrange with any person (other than Ceding Company) to
directly or indirectly limit or otherwise restrict any dividend, advance or
other payment or distribution (whether of cash or otherwise) to or for the
benefit of Reinsurer; or

(d) offer, commit or agree to do any of the foregoing.

Section 7.03. Transaction Limitations. Reinsurer shall not, without Ceding
Company’s prior written consent (such consent not to be unreasonably withheld or
delayed), directly or indirectly, enter into any transaction with, or use any
asset or property of, any third party (including any affiliate, but excluding
Ceding Company), other than pursuant to the reasonable requirements of the
business of Reinsurer and which Reinsurer reasonably believes are fair and
reasonable terms and provisions. For the avoidance of doubt, “transaction” as
used in this Section shall include, without limitation:

(a) the creation, incurrence, assumption, increase, renewal or extension of any
indebtedness for borrowed money, however evidenced;

(b) the creation, incurrence or assumption of any Lien of any nature in, to or
against any asset or property;

(c) the sale, transfer, exchange, abandonment or other disposition of any asset
or property;

(d) the purchase or acquisition of any equity interest, including any membership
interest in a limit liability company or partnership interest in a private
company;

(e) any issuance, sale, transfer, pledge or other disposition or encumbrance of
any capital stock, partnership or membership interests or other equity interests
issued by Reinsurer or any of its subsidiaries, or the issuance of any option,
warrant or other right to acquire any such securities;

(f) any capital reorganization or reclassification of the capital stock,
partnership or membership interests or other equity interests issued by
Reinsurer or any of its subsidiaries;

(g) any transaction in which the capital stock, partnership or membership
interests or other equity interests issued by Reinsurer or any of its
subsidiaries prior to the transaction would be changed into or exchanged for
different securities, whether of that or any other person, or for any other
assets or properties;

(h) any sale, lease, assignment, conveyance, spin-off or other transfer or
disposition of all or any material part of the business or assets and properties
of Reinsurer or any of its subsidiaries;

Ambac Assurance Corporation

Aggregate Excess of Loss Reinsurance Agreement

 

9



--------------------------------------------------------------------------------

(i) any merger, consolidation, dissolution, liquidation or winding up of
Reinsurer or any of its subsidiaries;

(j) the acquisition or establishment of any new subsidiary or joint venture by
Reinsurer or any of its subsidiaries; and

(k) the acquisition by Reinsurer or any of its subsidiaries of all or
substantially all of the assets and properties of any other person or any
discrete division or other business unit thereof.

ARTICLE VIII

INSOLVENCY OF THE CEDING COMPANY

Section 8.01. Insolvency. In the event of the insolvency of the Ceding Company
or of proceedings against the Ceding Company pursuant to Chapter 645 of the
Wisconsin Insurance Code, payments due the Ceding Company on all reinsurance
made, ceded, renewed or otherwise becoming effective under this Agreement shall
be payable by Reinsurer directly to the Ceding Company or to its liquidator,
receiver, or statutory successor on the basis of amounts authorized for payment
in cash under the Covered Policies in accordance with the Plan of
Rehabilitation, without diminution because of the insolvency of the Ceding
Company (it being understood and agreed that the Reinsurer shall not be required
to pay or reimburse the Ceding Company or its liquidator, receiver, or statutory
successor for the issuance of Surplus Notes except as expressly set forth in
Section 1.02 of this Agreement).

ARTICLE IX

ERRORS AND OMISSIONS

Section 9.01. Errors and Omissions. Any inadvertent act, delay, omission or
error by either party will not relieve the other party of any liability which
would have attached under this Agreement, provided that such act, delay,
omission or error shall not impose any greater liability on the Reinsurer than
would have attached hereunder if such act, delay, omission or error had not
occurred, and is rectified promptly or reasonably upon discovery by the
responsible party.

ARTICLE X

STATUTORY FINANCIAL CREDIT; RESERVES

Section 10.01. Statutory Financial Statement Credit. The Reinsurer shall take
all steps necessary to comply with all applicable laws and regulations so as to
permit the Ceding Company to obtain full credit for the reinsurance provided by
this Agreement on its statutory financial statements in all applicable
jurisdictions, including compliance with chp. Ins. 40 of the Wisconsin
Administrative Code and Section 6906 of the New York Insurance Law. It is
understood and agreed that any term or condition required by any such laws or
regulations to be included in this Agreement for the Ceding Company to receive
statutory financial statement credit for the

Ambac Assurance Corporation

Aggregate Excess of Loss Reinsurance Agreement

 

10



--------------------------------------------------------------------------------

reinsurance provided by this Agreement shall be deemed to be incorporated in
this Agreement, except that under no circumstances shall Reinsurer be liable to
the Ceding Company for amounts in excess of the amount authorized for payment
under the Covered Policies in accordance with the Plan of Rehabilitation.

Section 10.02. Reserves. Without limiting the provisions of Section 10.01, the
Reinsurer shall maintain the reserves required to be established and maintained
by the Ceding Company with respect to the Covered Policies reinsured hereunder
under applicable law, except that under no circumstances shall Reinsurer be
required to maintain reserves for amounts in excess of the amount authorized for
payment under the Covered Policies in accordance with the Plan of
Rehabilitation.

ARTICLE XI

MISCELLANEOUS

Section 11.01. No Waiver of Immunity. Nothing in this Agreement may be construed
as waiving immunity, or as subjecting the Rehabilitator or OCI, or the
Rehabilitator’s or OCI’s employees or agents, to liability, including
contractual liability, for matters that are otherwise subject to immunity from
liability, including immunity under Wis. Stat. § 645.08(2).

Section 11.02. Inspection of Records. Following the Effective Date, the Ceding
Company shall allow the Reinsurer, upon reasonable prior notice and during
regular business hours, through the Reinsurer’s employees and representatives,
the right to examine and make copies of any books and records of the Ceding
Company and shall furnish the Reinsurer with such financial and reporting data
and other information with respect to the Covered Policies, as the Reinsurer may
from time to time request, for any business purpose (including, without
limitation, in connection with the preparation of tax returns, regulatory
filings and financial statements). The Ceding Company shall provide the
Reinsurer will reasonable work space to permit the Ceding Company to conduct
such examinations and shall make its management personnel available at
reasonable times in connection with such examinations.

Section 11.03. Governing Law; Severability. The parties agree that this
instrument and the rights and obligations of all parties hereunder shall be
governed by and construed under the internal laws of the State of Wisconsin
(without giving effect to conflict of law principles that provide for the
application of the laws of another jurisdiction). If any provision of this
Agreement shall be illegal or unenforceable, such provision shall be deemed
canceled to the same extent as though it had never appeared herein, but the
remaining provisions shall not be affected thereby.

Section 11.04. Consent to Jurisdiction. The Reinsurer hereby consents to the
jurisdiction of the state court in Wisconsin before which the rehabilitation
proceedings with respect to the Ceding Company are pending, and waives any
objection based on lack of personal jurisdiction, improper venue or forum non
conveniens, with regard to any actions, claims, disputes or proceedings relating
to this Agreement or any other document delivered hereunder or in connection
herewith, or any transaction arising from or connected to any of the foregoing.

Ambac Assurance Corporation

Aggregate Excess of Loss Reinsurance Agreement

 

11



--------------------------------------------------------------------------------

Section 11.05. Notices. All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
facsimile or e-mail), and shall be deemed to have been duly given or made when
received, addressed as follows (or to such other address, facsimile number or
e-mail address) as the applicable party may specify to the other in accordance
with this Section from time to time):

to the Ceding Company:

Rehabilitator of the Segregated Account of Ambac Assurance Corporation

One State Street Plaza

New York, New York 10004

with copies to:

Commissioner of Insurance

Wisconsin Office of the Commissioner of Insurance

125 South Webster Street

Madison, Wisconsin 53703

Foley & Lardner LLP

777 E. Wisconsin Ave

Milwaukee, Wisconsin 53202

Attn: Kevin G. Fitzgerald

to the Reinsurer:

Ambac Assurance Corporation

One State Street Plaza

New York, New York 10004

Attention: General Counsel

Section 11.06. Successors and Assigns. All rights, powers, privileges and
immunities herein granted to Ceding Company shall extend to its successors and
assigns and any other legal holder of this Agreement, with full right by Ceding
Company to assign and/or sell same. Reinsurer shall not assign any of its
obligations under this Agreement without the prior written consent of Ceding
Company, which Ceding Company may withhold or condition in its sole and absolute
discretion.

Section 11.07. Entire Agreement. This Agreement and the other documents referred
to herein contain the entire agreement between Reinsurer and Ceding Company with
respect to the subject matter hereof, superseding all previous communications
and negotiations, and no representation, undertaking, promise or condition
concerning the subject matter hereof shall be binding upon the parties unless
clearly expressed in this Agreement or in the other documents referred to
herein.

Section 11.08. Modification, Amendment, Etc. Each and every supplement or
amendment to or modification or restatement of this Agreement shall be in
writing and signed by the parties

Ambac Assurance Corporation

Aggregate Excess of Loss Reinsurance Agreement

 

12



--------------------------------------------------------------------------------

hereto, and each and every waiver of, or consent to any departure from, any
representation, warranty, covenant or other term or provision of this Agreement
shall be in writing and signed by each of the parties hereto.

Section 11.09. Time of the Essence. The parties agree that time is of the
essence with respect to all payments under this Agreement. No extension of time
for performance of any payment obligation shall be deemed an extension of time
for performance of any other payment obligation.

Section 11.10. Setoff. The Ceding Company may offset and recoup any balance or
amount due from the Reinsurer to the Ceding Company under this Agreement.

Section 11.11. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original, but such counterparts shall
together constitute but one and the same instrument.

[signatures appear on the following page]

Ambac Assurance Corporation

Aggregate Excess of Loss Reinsurance Agreement

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have signed below as of the date first set
forth above.

 

AMBAC ASSURANCE CORPORATION

By:

 

/s/ Kevin J. Doyle

  Name: Kevin J. Doyle   Title: Senior Vice President SEGREGATED ACCOUNT OF
AMBAC ASSURANCE CORPORATION

By:

 

/s/ Kevin J. Doyle

  Name: Kevin J. Doyle   Title: Senior Vice President

Ambac Assurance Corporation

Aggregate Excess of Loss Reinsurance Agreement